Citation Nr: 0602546	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-05 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a bilateral wrist 
disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee retropatellar pain 
syndrome.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee retropatellar pain 
syndrome.

7.  Entitlement to an initial compensable evaluation for 
service-connected residuals, left index finger injury.

8.  Entitlement to an initial compensable evaluation for 
service-connected residuals, left thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty for training from February 1988 
to June 1988, and active service from April 1998 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO).  In July 
2004, the veteran was afforded a videoconference hearing 
before the undersigned.  A transcript of this hearing is of 
record.


REMAND

During his July 2004 hearing, the veteran testified that he 
injured his left elbow during service in 1988.  The claims 
file includes the veteran's service records, which indicate 
that he had active duty for training (ACDUTRA) from February 
to June of 1988.  The service medical records from this 
period of ACDUTRA are not currently associated with the 
claims file.  In this regard, an October 2002 response from 
the National Personnel Records Center is unclear as to 
whether such records were available.  On remand, the RO 
should attempt to verify all periods of ACDUTRA and obtain 
the veteran's service medical records from his ACDUTRA, in 
particular records from 1988.  

In addition, the veteran testified in July 2004 that he was 
currently receiving treatment for his service-connected knee 
disabilities at the VA Medical Center (VAMC) in Charleston, 
South Carolina.  The claim file does not currently contain 
any VA medical records dated after June 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998).

With regard to the claims for service connection for right 
and left shoulder disabilities, a left elbow disability, and 
a bilateral wrist disability, a review of the claims file 
shows that the veteran was afforded a VA examination in 
October 2002.  A review of this examination report shows that 
the examiner stated that the veteran was complaining of pain 
"in virtually every joint of the body," and that some form 
of generalized arthritis was suspected.  The examiner stated 
that X-rays had been requested to confirm or refute this 
consideration.  In addition, the examiner indicated that if 
X-rays did not support a diagnosis of generalized arthritis, 
the most likely diagnosis was myofascial pain syndrome.  
However, none of the subsequently dated medical evidence 
shows that either generalized arthritis, or myofascial pain 
syndrome, has ever been confirmed.  Although X-rays of the 
veteran's shoulders were obtained in October 2002, it does 
not appear that X-rays of the veteran's wrists or left elbow 
were taken.  Furthermore, to the extent that X-rays were 
taken, there is no indication that the examiner ever reviewed 
them and provided an opinion as to the correct diagnosis, if 
any.  Finally, the examiner did not state that the veteran's 
claims file had been reviewed, and there is no indication in 
the report that it was reviewed.  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, 
the veteran should be afforded a VA examination to determine 
the etiology of any current disability of the shoulders, left 
elbow and wrists.  

With regard to the veteran's claim for initial compensable 
evaluations for his service-connected residuals of left index 
finger injury, and residuals of left index finger injury, the 
effective dates for service connection are February 7, 2002 
(i.e., the day after separation from service), and the 
veteran is appealing the original assignment of disability 
evaluations following awards of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Subsequent 
to the date of service connection, VA revised Diagnostic 
Codes 5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
Additional development of the medical evidence is required as 
a result of the changes in rating criteria.  Specifically, an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, with regard to the claims for initial evaluations in 
excess of 10 percent for the veteran's service-connected knee 
disabilities, the October 2002 VA examination report contains 
almost no findings with regard to functional loss.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Under the 
circumstances, the veteran should be scheduled for another 
examination of his knees.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC) for the 
following:

1.  The RO should request the appropriate 
service department to verify all periods 
of the veteran's service, including any 
periods of ACDUTRA.  In addition, the RO 
should arrange for an exhaustive search 
for all service medical records for the 
veteran during all periods of service, 
including ACDUTRA, particularly those 
records from 1988.  The efforts to obtain 
such records should be documented.

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his shoulders, left elbow, 
wrists, left thumb, left index finger and 
his knees, since June 2003.  After 
securing any necessary releases, the RO 
should obtain these records of treatment, 
to include VA records of treatment from 
the Charleston VAMC dated after June 
2003.

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
in order to ascertain the nature and 
etiology of any current right shoulder 
disorder, left shoulder disorder, left 
elbow disorder, right wrist disorder, 
and/or left wrist disorder present.  If 
the veteran does not have a right 
shoulder disorder, a left shoulder 
disorder, a left elbow disorder, a right 
wrist disorder, and/or a left wrist 
disorder, the examiner should so state.

a) For each of the diagnosed disorders 
found, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the disorder was 
caused by the veteran's service.

b) If, and only if, the examiner 
determines that the veteran has a right 
wrist disorder, and/or a left wrist 
disorder, that was not the result of his 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
right wrist disorder, or left wrist 
disorder, was caused or aggravated by 
either a right shoulder disorder, or a 
left shoulder disorder.

c) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefor.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.

4.  The veteran should be afforded an 
examination of his left thumb, and left 
index finger, to ascertain the severity 
and manifestations of his service-
connected disabilities.  All necessary 
tests and studies deemed necessary should 
be accomplished, but should include 
complete range of motion findings, to 
include flexion and extension.  In 
addition, the examiner should note: any 
gap between the left index finger flexion 
and the transverse crease of the palm 
with the index finger flexed to the 
extent possible, expressed in inches or 
centimeters; and any gap between the left 
thumb and the fingers, with the thumb 
attempting to oppose the fingers, 
expressed in inches or centimeters.  The 
examiner should note all the veteran's 
complaints and report all clinical 
findings in detail.

a)  In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998), and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring 
limitation of motion.

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.

5.  The veteran should be afforded an 
examination of his right knee, and left 
knee, to ascertain the severity and 
manifestations of his service connected 
disabilities.  All necessary tests and 
studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.

b) If the veteran describes flare-ups of 
pain, the examiner should offer opinions 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare- 
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact should be so stated and the 
reason should be explained.

6.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
evaluating the veteran's service-
connected left index finger and left 
thumb disabilities, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria during 
the periods they are applicable.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


